Citation Nr: 1456249	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  13-14 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.




ATTORNEY FOR THE BOARD

Dan Brook, Counsel







INTRODUCTION

The Veteran served on active duty from June 1960 to August 1964.  He died in August 2010.  The appellant is his surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Huntingdon, West Virginia Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her May 2013 Form 9, the appellant requested a Board hearing at the RO.  In a subsequent September 2014 letter, the RO notified the appellant that she had been scheduled for a Board videoconference hearing on Wednesday December 17, 2014.  Then, in an October 2014 response, the appellant indicated that she was declining the videoconference hearing and preferred to wait to have an in-person Board hearing at the RO (Travel Board hearing).   It does not appear that this Travel Board hearing has yet been scheduled.

To ensure compliance with due process requirements, and because Travel Board hearings are scheduled by the RO, the case is REMANDED for the following:

The appellant should be scheduled for a hearing before a VLJ sitting in Huntingdon, West Virginia.  The case should then be processed in accordance with standard appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




